Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Bowen on July 29th, 2022.
AMENDMENTS TO THE CLAIMS:
This listing of claims will replace all prior versions, and listings, of claims in the application:

1.	(Currently Amended) A down conductor connection system for a lightning protection system adapted to protect a wind turbine blade from lightning strikes, said lightning protection system having a down conductor cable adapted to extend in a longitudinal direction of said wind turbine blade and being connected to a root end of said wind turbine blade, and a number of lightning receptors electrically connected to and distributed along the length of said down conductor cable,
wherein the down conductor cable is modular and having a first and second down conductor cable part, and at least one down conductor connector arranged between and connected to ends of said first and second down conductor cable parts, 
said at least one down conductor connector having a first terminal connected to an end of the first down connector cable part, and a second terminal connected to an end of the second down conductor cable part,
said first and second terminals being adapted for mutual connection, such that when being connected, said first and second down conductor cable parts at least partly define said modular down conductor cable, and
wherein said at least one down conductor connector comprises semi-conductive layers, each being arranged around a respective first end of said first and second terminals and said ends of said first and second down conductor cable parts, respectively, thereby partly enclosing said first and second terminals and any uninsulated end part of said first and second down conductor cable parts.

2.	(Currently Amended) The down conductor connection system according to claim 1, wherein said first and second terminals each have a second end having a connection surface extending in a substantially longitudinal direction of said modular down conductor cable for mutual interconnection of said first and second terminals.

3. 	(Currently Amended) The down conductor connection system according to claim 2, wherein said first and said second terminals have releasable locking means for securing said connection surfaces in a mutual locked connection.

4.	(Cancelled). 

5. 	(Currently Amended) The down conductor connection system according to claim 1, wherein said down conductor connector comprises insulation layers, each being arranged around and enclosing each of said semi-conductive layers, such that said connection between said first and second terminals, and said first and second down conductor cable parts is insulated.

6. 	(Currently Amended) The down conductor connection system according to claim 1, wherein said down conductor connector comprises a pre-manufactured semi-conductive insert, which is arranged around said interconnected first and second terminals, between said semi-conductive layers.

7. 	(Currently Amended) The down conductor connection system according to claim 6, wherein said down conductor connector comprises:
a first outer protective insulation cover, connected to and surrounding said first down conductor cable part, said first outer protective insulation cover being arranged for at least partly enclosing said premanufactured semi-conductive insert;
a second outer protective insulation cover, connected to and surrounding said second down conductor cable part, said second outer protection cover being arranged for at least partly enclosing said premanufactured semi-conductive insert and mating said first outer protective insulation cover.

8. 	(Currently Amended) The down conductor connection system according to claim 7, wherein said second outer protective insulation cover partly overlaps said first outer protection insulation cover,
said first and second outer protection insulation covers having mutual locking means, arranged for interlocking said outer protection covers, hereby fully enclosing said first and second terminals and said premanufactured semi-conductive insert.

9. 	(Currently Amended) The down conductor connection system according to claim 7, further comprising insulating layers, wherein an outer surface of said insulating layers comprises a stepped contour corresponding to an internal stepped contour of said first and second outer protective covers, such that a movement of said first and second outer protective covers on each down conductor cable part is limited in a direction of said connector parts.

10. 	(Currently Amended) The down conductor connection system according to claim 7, wherein said connection system has a slideable end seal, such as a sealing ring, for arranging said first and second outer protective covers in water tight connection with said first and second down conductor cable parts, said end seal being arranged on each of said ends of said first and second down conductor cable parts and disposed between said first and second down conductor cable parts and said first and second outer protection covers, respectively.

11. 	(Currently Amended) The down conductor connection system according to claim 7, wherein said connection system comprises a clamp for securing said connection system against said wind turbine blade, 
said clamping element having a bonding surface for bonding against a part of a said wind turbine blade, and a number of clamping elements for at least partly enclosing said first and second outer protective covers and clamping said connection system against said wind turbine blade.

12. 	(Currently Amended) A lightning protection system adapted to protect the wind turbine blade from said lightning strikes, wherein said lightning protection system comprises the down conductor connection system according to claim 11.

13. 	(Currently Amended) The lightning protection system according to claim 12, further comprising  a plurality of said conductor connection systems.

14. 	(Currently Amended) A method for arranging the down conductor connection system according to claim 5, in the lightning protection system comprising:
providing a number of the first and second terminals,
providing a number of the first and second down conductor cable parts,
connecting the first end of said first and second terminals to the end of said first and second down conductor cable parts, respectively,
arranging the semi-conductive layer around said first end of said first and second terminals and said end of said first and second down conductor cable parts, respectively,
arranging said number of the first and second down conductor cable parts, each having a respective first and second terminal, inside said wind turbine blade in the longitudinal direction thereof, and
interconnecting at least two adjacent first and second down conductor cable parts by connecting the second ends of said first and second terminals.

15. 	(Currently Amended) The method according to claim 14, further comprising:
arranging the insulation layers around each of said semi-conductive layers, such that said connection between said first and second terminals and said first and second down conductor cable parts is insulated.

16. 	(Currently Amended) The method according to claim 14, further comprising:
arranging a premanufactured semi-conductive insert around said connected first and second terminals, between said semi-conductive layers or said insulation layers.

17. 	(Currently Amended) The method according to claim 14, further comprising:
arranging first and second outer protective insulation covers on adjacent first and second down conductor cable parts, interlocking said first and second outer protection insulation covers by mutual locking, hereby enclosing said first and second terminals.

18.	(Currently Amended) The method according to claim 17, further providing the clamp according to claim 11 for bonding to a part of said wind turbine blade and clamping said connection system to said clamp.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sabbir Hasan whose telephone number is (571)270-7651. The examiner can normally be reached Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sabbir Hasan/Primary Examiner, Art Unit 3745